Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiefenbacher in view of Padilla (D899035).
      Tiefenbacher shows an article of footwear comprising:
an upper (24); and
a ball control region (shown in figure 1) coupled to an exterior surface of the upper, wherein the ball control region includes a plurality of ball control pads (10) each having a ball control panel (18), each ball control panel spaced apart from and attached to a base panel by one or more flexible elements (22), 
 substantially as claimed except for the exact shape/location of the pads.  Padilla teaches arranging pads in groups of two rows (see figure 1) as claimed.  It would have been obvious to arrange the pads as shown and taught by Padilla in the shoe of Tiefenbacher to provide increase areas of ball control pads.
     In reference to the limitation of the “ball control region” being “disposed solely on a medial side of the article of footwear”, the footwear as modified above would result in a ball control region on the medial side and a cushion/support region on the lateral side.  Alternatively, it would have been obvious to remove all of the ball control pads on portions other than the medial side of the footwear as it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
     In reference to claim 26, the outer shape of the material layer is shown as having greater friction/less hardness by way of the use of slits as shown in the drawings and/or the woven shape of the scrim could be considered to be a greater frictional characteristics of the scrim layer over the material of the material layer.
Allowable Subject Matter
Claims 1-4, 7, 9-14, 17, and 20-23 are allowed.
Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive.
     As noted in the interview the Examiner did not consider solely locating the ball control elements on the medial side of the footwear to be allowable and considers the above rejection to be applicable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732